PER CURIAM:
Appellant Midland Independent School Board brought this appeal only to urge that the legislative deference owed by the federal courts required that one of the Board’s redistricting proposals be put into effect rather than the district court’s own plan. We have reconsidered the case en banc, vacating the panel opinion reported at 812 F.2d 1494, and now reject the appeal on the ground that these plans of the Board were contrary to state law and not entitled to legislative deference.
The Texas statute authorizes the Board to redistrict but only by a plan that allocates no fewer than 70% of the board members to election from single member districts. Tex.Educ. Code Ann. § 23.024(b) (Vernon 1987). Neither of the Midland ISD Board’s proposals below met that requirement.
To salvage the Board’s plans, it is argued that the statute provides this limitation only if the board acts upon “its own motion” whereas this Board acted upon motion of the court. Whatever the Texas law may otherwise mean, in this case the Board did not act on any order of the court. Rather, the Board voluntarily joined with the plaintiffs in agreeing to a court order eliminating the district’s original at-large election system and advising the court that the Board would exercise its “legislative prerogative” and submit a redistricting plan.
It is further argued that under Supreme Court decisions state law objections may not be allowed to justify denying priority to redistricting plans proposed by local boards. See McDaniel v. Sanchez, 452 U.S. 130, 152, 101 S.Ct. 2224, 2237, 68 L.Ed.2d 724 (1981).1 We do not read the Court to be saying that a state entity may violate all state law and yet argue legislative deference to a federal court. See, e.g., Wise v. Lipscomb, 437 U.S. 535, 544, 98 S.Ct. 2493, 2499, 57 L.Ed.2d 411 (1978). In our case the legislative policy has been set by the Texas legislature. Compare Wise, 437 U.S. at 544 n. 8, 98 S.Ct. at 2499 n. 8 (“The record suggests no statutory, state constitutional, or judicial prohibition upon the authority of the City Council to enact a *548municipal election plan under the circumstances such as this____”). That express policy is that board redistricting have, whether by the board or voter initiative, at least 70% single member districts. Tex. Educ. Code Ann. § 23.024(b) & (d). Under Texas law on its own motion the Board may not provide to the contrary. The attempt of the Board to redistrict into four or three single member districts is contrary to controlling Texas legislative policy and the Board’s action is, therefore, not entitled to deference by the federal court.
Having rejected the points of the appeal, we affirm the district court’s judgment.
AFFIRMED.

. There is no preclearance issue before us. Failure to preclear was not raised as an issue in the district court, nor was it raised on appeal.